El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Nos corresponde precisar el efecto que tiene el que una agencia administrativa acoja, resuelva y archive en autos su decisión, en torno a una moción de reconsideración, antes del plazo estatutario dispuesto en la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, infra, pero que por inadvertencia depositó en el correo la notificación de ese dictamen con posterioridad. Específicamente, debemos determinar si el acto de notificación posterior privó de jurisdicción a la agen-cia administrativa y, en consecuencia, si la parte que solicitó la revisión judicial acudió tardíamente al Tribunal de Apelaciones. Veamos.
I—i
Mediante una querella presentada contra F & R Construction, S.E. y Mora Development, Corp. (F & R y Mora) ante el Departamento de Asuntos del Consumidor (DACO), María del Rocío Fonte Elizondo y Stella Infanzón Padilla (Fonte e Infanzón) alegaron la existencia de ciertos vicios de construcción que resultaban en la ruina funcional de su inmueble. Fonte e Infanzón solicitaron que se resolvieran los problemas existentes, que DACO ordenara lo que en derecho procediera o ambas alternativas.
Luego de los procesos de rigor, el 30 de marzo de 2005 DACO emitió una Resolución en la que declaró “con lugar” la querella presentada y concluyó que los desperfectos del inmueble constituían una ruina funcional. De esta forma, ordenó a F & R y Mora que realizaran las reparaciones ne-cesarias, y les advirtió que, de no efectuarlas, estarían obli-gadas a pagar $13,500, más intereses. Además, impuso $5,000 por costas y honorarios de abogado. En desacuerdo con los montos fijados por DACO, Fonte e Infanzón solicita-ron una reconsideración. Con esto se inició un proceso que *356desembocó en un sinnúmero de trámites procesales, imper-tinentes a la controversia ante nos, los cuales se extendieron por varios años hasta que este Tribunal emitió la Sentencia de 17 de junio de 2011. Mediante ésta, ordenamos a DACO que celebrara una vista para que Fonte e Infanzón probaran los alegados daños sufridos y para atender su reclamo con relación a la cuantía de honorarios de abogado otorgada.
Como resultado de la Sentencia emitida por este Tribunal, DACO celebró la correspondiente vista. El 18 de abril de 2013 emitió una Resolución en la que ordenó a F & R y Mora el pago solidario de $50,000 por daños y $18,000 por honorarios de abogado a favor de Fonte e Infanzón. Copia de dicha Resolución se archivó en autos el 19 de abril de 2013. Inconforme, el 2 de mayo de 2013 la peticionaria so-licitó la reconsideración, con el fin de aumentar las cuan-tías concedidas. El 9 de mayo de 2013, DACO acogió la moción de reconsideración y concedió a F & R y Mora un término para que se expresaran. Posteriormente, el 31 de julio de 2013, DACO emitió y archivó en autos una Reso-lución en Reconsideración aumentando la partida en da-ños, pero dejó inalterada la partida por honorarios de abogado. La Resolución en Reconsideración fue depositada en el correo el 1 de agosto de 2013.
Descontentas con la Resolución en Reconsideración, el 30 de agosto de 2013 F & R y Mora presentaron un recurso de revisión ante el Tribunal de Apelaciones. No obstante, éste no fue notificado a Fonte e Infanzón. Por su parte, y sin conocer del recurso presentado por F & R y Mora, Fonte e Infanzón presentaron el 3 de septiembre de 2013 su pro-pio recurso de revisión ante el foro apelativo intermedio. Ambos recursos fueron consolidados.
Las partes presentaron sendas solicitudes de desestima-ción ante el foro apelativo intermedio. Fonte e Infanzón solicitaron la desestimación del recurso presentado por F & R y Mora, ya que éstas incumplieron con notificarles el *357recurso de revisión. Por su parte, F & R y Mora solicitaron la desestimación del recurso presentado por Fonte e Infan-zón aduciendo que éste fue presentado tardíamente. Para ello, sostuvieron que DACO no tenía jurisdicción cuando notificó el 1 de agosto de 2013 la Resolución en Reconside-ración, por lo que alegaron que el término para ir en alzada comenzó a transcurrir el 31 de julio de 2013, cuando vencía el término para disponer de la reconsideración presentada. Dirimidas las posturas de las partes, el Tribunal de Apela-ciones dictó Sentencia el 14 de octubre de 2013, en la que desestimó ambos recursos.
En lo aquí pertinente, el Tribunal de Apelaciones enten-dió que el recurso presentado por Fonte e Infanzón fue tardío. Razonó que aunque DACO emitió y archivó en autos su decisión en reconsideración el último día del plazo estatutario, por haberse notificado al día siguiente, perdió jurisdicción en torno a la moción de reconsideración. Por lo tanto, concluyó que el término para acudir en revisión co-menzó a transcurrir el 31 de julio de 2013 y que el recurso presentado por Fonte e Infanzón el 3 de septiembre de 2013 fue presentado tardíamente. (1) Fonte e Infanzón soli-citaron la reconsideración, la cual fue declarada “no ha lu-gar” el 30 de mayo de 2014.
Oportunamente, Fonte e Infanzón recurren ante nos mediante un auto de certiorari. En éste solicitan la revoca-ción parcial de la Sentencia del 14 de octubre de 2013, que declaró tardío el recurso presentado por éstas.
Así las cosas, este Tribunal expidió el recurso presen-tado mediante Resolución de 12 de diciembre de 2014. Con el beneficio de las comparecencias de las partes, procede-mos a atender el asunto ante nuestra consideración.
*358II
Para determinar si el Tribunal de Apelaciones actuó co-rrectamente al desestimar el recurso por falta de jurisdic-ción, es preciso referirnos a las disposiciones contenidas en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU), Ley Núm. 170 de 12 de agosto de 1988 (3 LPRA sec. 2101 et seq.). Procedemos.
La LPAU creó un cuerpo de reglas mínimas que rige las agencias administrativas cobijadas por el estatuto. En lo particular, establece cuándo procede la revisión judicial. A estos efectos, instaura que, de ordinario, ésta se realiza una vez se concluyen los trámites administrativos y se adjudican todas las controversias pendientes ante la agencia. J. Exam Tec. Méd. v. Elias et al., 144 DPR 483, 490 (1997). Como parte de esos trámites, el legislador contempló la posibilidad de que las agencias administrativas pudiesen corregir sus errores mediante el mecanismo de reconsideración. Ciertamente, ese mecanismo promueve reducir al máximo posible el incurrir en procesos de revi-sión judicial, procurando alcanzar los postulados de justi-cia y economía, enmarcados en la declaración de política pública de la LPAU. Véase Sec. 1.2 de la LPAU, 3 LPRA sec. 2101.
En lo que nos concierne, la Sec. 3.15 de la LPAU, 3 LPRA sec. 2165, provee para que se pueda solicitar la reconsideración ante una agencia administrativa. También delimita expresamente las acciones que debe realizar la agencia para no perder jurisdicción:
La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) *359días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la re-solución de la agencia resolviendo definitivamente la moción de reconsideración. Tal resolución deberá ser emitida y archi-vada en autos dentro de los noventa (90) días siguientes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconsideración pero deja de tomar alguna acción con relación a la moción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de no-venta (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales.
Si la fecha de archivo en autos de copia de la notificación de la orden o resolución es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo. (Énfasis suplido). Id.
Por otra parte, la Sec. 4.2 de la LPAU, 3 LPRA sec. 2172, regula la solicitud de revisión ante el Tribunal de Apelaciones al establecer que la parte afectada puede acudir en revisión ante el Tribunal de Apelaciones en un término de treinta días, contados a partir de la fecha de archivo en autos de la copia de la notificación de la orden o resolución de la agencia o a partir de la fecha aplicable con relación a la disposición de una moción de reconsideración.
Así pues, en conformidad con la Sec. 3.15 de la LPAU, supra, una parte adversamente afectada por una resolu-ción de una agencia puede solicitar la reconsideración en el término jurisdiccional de veinte días desde el archivo en autos de la resolución u orden que desea revisar. Si la agencia la rechaza de plano o no actúa dentro de los quince días de presentada la moción de reconsideración, el tér-mino para acudir en revisión al Tribunal de Apelaciones comienza a computarse desde que se notifique dicha dene-gatoria o desde que expiren esos quince días, según sea el *360caso. Empero, cuando la agencia toma alguna determina-ción —como lo es ordenar a la parte adversa que presente su posición—, el término para acudir en alzada no co-mienza hasta que la agencia resuelva definitivamente la reconsideración solicitada. Véanse: Asoc. de Condómines v. Meadows Dev., 190 DPR 843 (2014); Ortiz v. Adm. Sist. de Retiro Emp. Gob., 147 DPR 816, 822-823 (1999).(2)
De igual forma, y cónsono con la Sec. 4.2 de la LPAU, supra, la citada sección considera el archivo en autos de la notificación que dispone de la reconsideración, como el punto de partida para el cómputo del término para acudir en alzada. Empero, protege el derecho de las partes a acudir en alzada cuando el archivo en autos no es notifi-cado simultáneamente. Recordamos, pues, que ordinaria-mente “ ‘[cjomo cuestión práctica y de realidad la notifica-ción de la sentencia y el archivo en autos [...] son actos que se realizan al mismo tiempo y la experiencia demuestra que normalmente así es”. (Énfasis en el original suprimido y énfasis suplido). García Claudio v. García Guevara, 145 DPR 659, 662 (1998), citando a Figueroa Rivera v. Tribunal Superior, 85 DPR 82, 88 (1962). De esta forma se protege a una parte, que es notificada posteriormente a la fecha en que se archivó en autos la disposición del asunto ante la consideración de la agencia, de que no sea privada de su derecho a solicitar la revisión judicial. Cónsono con ello, y a la luz de nuestras expresiones en Rodríguez et al. v. A.R.Pe., 149 DPR 111 (1999), y en Hosp. Dr. Domínguez v. Ryder, 161 DPR 341 (2004), sobre el hecho de que el tér-*361mino para interponer un recurso de revisión judicial co-mienza a transcurrir desde el depósito en el correo del ar-chivo en autos de la notificación, la Asamblea Legislativa aprobó la Ley Núm. 132-2013. El propósito de esta pieza legislativa consistió en proteger el derecho de las partes a solicitar la revisión judicial por la inadvertencia de los ofi-ciales encargados de archivar en autos y enviar, simultá-neamente, las notificaciones de las resoluciones u órdenes administrativas. Por consiguiente, se incorporó y aclaró que si la fecha de archivo en autos es distinta a la del depósito en el correo, el plazo para interponer el recurso de revisión comienza a partir de la fecha del depósito en el correo. Véase, además, Florenciani v. Retiro, 162 DPR 365 (2004). Con ello, se salvaguardan las garantías del debido proceso de ley para que las partes puedan instar oportuna-mente su recurso de revisión al foro apropiado cuando, por excepción, existe una tardanza entre la fecha de archivo en autos y la fecha cuando éste se deposita en el correo. Hosp. Dr. Domínguez v. Ryder, supra, págs. 345-346. Por consi-guiente, la demora excepcional en la notificación posterior del dictamen no puede limitar a la parte afectada de pre-parar y presentar su recurso de revisión cuando se depo-sita en el correo la notificación del dictamen adverso en una fecha posterior a la del archivo en autos. Íd.(3)
Ahora bien, aunque el término para acudir en al-zada está sujeto a que la agencia administrativa disponga de la moción de reconsideración acogida, éste no es a perpetuidad. A estos efectos, la Sec. 3.15 de la LPAU, supra, decreta que la agencia administrativa “perderá juris-dicción” sobre la reconsideración si no toma alguna acción “dentro de los noventa (90) días de ésta haber sido *362radicada”. (Énfasis suplido). íd. Del mismo modo, la Sec. 3.15 de la LPAU, supra, precisa y vincula la jurisdicción de la agencia administrativa a que la resolución sea “emitida y archivada en autos” en el término de noventa días desde que ésta fue presentada. (Énfasis suplido). Id.
El marco doctrinal expuesto resulta trascendental, por-que la ausencia de jurisdicción conlleva la nulidad del dic-tamen emitido, ya que se actúa sin autoridad o poder. La falta de autoridad no puede ser subsanada y las partes no pueden otorgarla a la agencia, ni esta última puede arrogársela. Véase Aguadilla Paint Center v. Esso, 183 DPR 901 (2011). Asimismo, el que la agencia pierda juris-dicción para atender la reconsideración instada repercute en el término que tiene una parte para poder acudir en revisión. Ello, pues expirado el periodo que la agencia ad-ministrativa tiene para disponer de la reconsideración, co-mienza a decursar el plazo para acudir en alzada. Ortiz v. Adm. Sist. de Retiro Emp. Gob., supra, pág. 816.
La polémica se suscita cuando para determinar si la agencia perdió jurisdicción, en cuanto a la solicitud de re-consideración, se pretende equiparar la fecha de depósito en el correo con la de archivo en autos de la copia de la notifi-cación de la resolución u orden. En consecuencia, el razona-miento del foro apelativo intermedio impondría a la agencia administrativa un requisito adicional no dispuesto en el es-tatuto; es decir, que no tan sólo emita y archive en autos la Resolución, sino que también la deposite en el correo dentro del término de noventa días contemplado en la Sec. 3.15 de la LPAU, supra. Ello sería contrario también a la inalterada línea jurisprudencial aquí analizada y observada por el legislador.
Como expusimos, la Ley Núm. 132-2013 garantizó que las partes tuvieran la oportunidad de tener constancia de la decisión tomada a los fines de poder ejercer los remedios disponibles en ley para acudir en revisión judicial. En nin-gún momento el propósito de esa enmienda fue requerir a *363las agencias administrativas que notificaran o depositaran en el correo su dictamen dentro del periodo jurisdiccional de noventa días que le impone la Sec. 3.15 de la LPAU, supra; mucho menos, enmendó el término jurisdiccional para disponer de la moción de reconsideración. Por el contrario, el lenguaje contenido en la referida sección se man-tuvo incólume al disponer que la resolución de la agencia mediante la cual resolvió definitivamente la moción de re-consideración, “deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación” de ésta. (Énfasis suplido). íd. Véase Informe de la Comisión de lo Jurídico de la Cámara de Representantes en torno a P. de la C. 924 de 17 de junio de 2013, 1ra Sesión Ordinaria, 17ma Asamblea Legislativa.
En conformidad con lo interpretado, si una parte adversamente afectada por una resolución de una agencia solicita la reconsideración y la agencia la acoge, esta úl-tima perderá jurisdicción si no emite y archiva en autos la resolución que atiende la moción de reconsideración aco-gida dentro del término de noventa días desde que fue pre-sentada, a menos que dentro de ese plazo haya extendido el término por justa causa. La fecha del depósito en el co-rreo no incide sobre la jurisdicción de la agencia para resolver la reconsideración acogida. Empero, ésta es rele-vante al momento de calcular hasta cuándo se puede acudir en alzada, si excepcionalmente ese depósito es en una fecha distinta a la del archivo en autos.
h-H HH H—í
Para determinar si el Tribunal de Apelaciones perdió jurisdicción para atender el recurso de Ponte e Infanzón, debemos determinar si éstas cumplieron con los términos que impone la LPAU para recurrir de una reconsideración mediante la revisión judicial.
*364En lo pertinente, el 19 de abril de 2013 DACO archivó en autos la notificación de la Resolución que dispuso de los de-rechos de Fonte e Infanzón. Inconformes, éstas presentaron una reconsideración oportuna el 2 de mayo de 2013, Dentro del término para ello, el 9 de mayo de 2013, DACO concedió a F & R y Mora un término para expresarse con relación a la reconsideración instada. Por lo tanto, DACO tenía jurisdic-ción para atender la reconsideración por un periodo de no-venta días a partir del 2 de mayo de 2013. En ese intervalo debía emitir y archivar en autos la disposición en reconsideración. El último día del término de noventa días dispuesto en la Sec. 3.15 de la LPAU, supra, vencía el 31 de julio de 2013. En esa fecha, y sin perder jurisdicción para ello, DACO emitió y archivó en autos la Resolución en Re-consideración, disponiendo definitivamente de la reconside-ración presentada por Fonte e Infanzón.
A pesar de ello, el depósito en el correo de la notificación se hizo el 1 de agosto de 2013. Tal proceder no incidió sobre la jurisdicción de la agencia para disponer de la moción de reconsideración. El depósito en el correo es relevante a los efectos de establecer si Fonte e Infanzón acudieron oportu-namente ante el Tribunal de Apelaciones. La Sec. 4.2 de la LPAU, supra, requiere que éstas acudan en un término de treinta días desde el archivo en autos de copia de la notifi-cación o desde el depósito de la notificación en el correo, si ésta es distinta a la fecha de notificación. Así las cosas, los treinta días para acudir en revisión administrativa expira-ban el martes, 3 de septiembre de 2013.(4) Por lo tanto, Fonte e Infanzón acudieron oportunamente al Tribunal de Apelaciones. En consecuencia, el Tribunal de Apelaciones erró al concluir que el recurso de Fonte e Infanzón fue pre-sentado tardíamente.
*365IV
En virtud de lo anterior, se revoca al Tribunal de Apela-ciones y se remite el caso a ese foro para que atienda el recurso instado por Fonte e Infanzón.
El Juez Asociado Señor Martínez Torres concurrió con el resultado con una opinión escrita, a la cual se unió el Juez Asociado Señor Feliberti Cintrón. La Juez Asociada Señora Rodríguez Rodríguez concurrió con el resultado sin opinión escrita.

 En su dictamen, el Tribunal de Apelaciones tomó como punto de partida el momento cuando la agencia perdía jurisdicción para resolver la moción de reconsi-deración presentada.


 Véase Asoc. de Condómines v. Meadows Dev., 190 DPR 843 (2014), para un desarrollo histórico de los cambios con relación a los términos dispuestos para aten-der una solicitud de reconsideración ante las agencias administrativas. En ese caso, este Tribunal señaló que la agencia puede prorrogar por un término adicional de treinta días el término de noventa días que tiene para resolver una moción de recon-sideración debidamente presentada y acogida, por lo que la agencia tendrá hasta un máximo de ciento veinte días para resolver una moción de reconsideración. De igual forma, aclaró que el término adicional de treinta días para resolver la moción de reconsideración no se computa desde que se notifique la decisión de la agencia de prorrogarlo, sino que el plazo adicional se añade al término contado a partir de la presentación de la moción de notificación. Íd., págs. 852-853.


 “Hemos sostenido que ‘el derecho a cuestionar la determinación de una agen-cia mediante revisión judicial es parte del debido proceso de ley protegido por la Constitución de Puerto Rico’ ”, Asoc. Condómines v. Meadows Dev., supra, pág. 847. Véanse: Picorelli López v. Depto. de Hacienda, 179 DPR 720, 736 (2010); Asoc. Vec. Altamesa Este v. Mun. San Juan, 140 DPR 24, 34 (1996).


 El término venció el sábado, 31 de agosto de 2013, El próximo día laborable fue el martes, 3 de septiembre de 2013. El lunes, 2 de septiembre de 2013, fue un día feriado legal por conmemorarse el Día del Trabajo.